Title: To Benjamin Franklin from James Hutton, 11 April 1778
From: Hutton, James
To: Franklin, Benjamin


My Dear Old Friend
11 April 1778.
The Bearer of this is a Mr. D’Aguiton of Geneva, a very honest worthy man whom I Love and who deserves it. He has an affair of Merchandise to settle with a Mr. Haywood at Paris, said to be known to you. Mr. Aguiton begs me to recommend him to you to be of any Assistance to Him that He may want, if He should want it, in this Matter.
I never knew you refuse a kind Service to any man. It will give you little trouble. The Bearer of this is one whom I interest myself much for and I am glad that He gets that opportunity of embracing you which I am deprived of.
Mr. Falconar is dead as well as his wife.
If that Paper be ready relative to my Request about Labradore, He will bring it safe to me who am your faithful and affectionate
JH
 
Notation: M. Hutton April 11. 1778.
